Exhibit 10.2

 

WESTERN SIZZLIN CORPORATION

2004 NON-EMPLOYEE DIRECTORS’

STOCK OPTION PLAN

 

 

1.                                    NAME.

 

The name of this Plan is the Western Sizzlin Corporation 2004 Non-Employee
Directors’ Stock Option Plan.

 

2.                                    DEFINITIONS.

 

For the purposes of the Plan, the following terms shall be defined as set forth
below:

 

(a)                                “Affiliate” means any partnership,
corporation, firm, joint venture, association, trust, limited liability company,
unincorporated organization, or other entity (other than a Subsidiary) that,
directly or indirectly through one or more intermediaries, is controlled by the
Company, where the term “controlled by” means the possession, direct or
indirect, of the power to cause the direction of the management and policies of
such entity, whether through the ownership of voting interests or voting
securities, as the case may be, by contract or otherwise,

 

(b)                               “Board” means the Board of Directors of the
Company.

 

(c)                                “Code” means the Internal Revenue Code of
1986, as amended from time to time, and the Treasury regulations promulgated
thereunder.

 

(d)                               “Common Stock” means the common stock, $.01
par value per share, of the Company or any security of the Company identified by
the Board as having been issued in substitution or exchange therefor or in lieu
thereof.

 

(e)                                “Company” means Western Sizzlin Corporation,
a Delaware corporation.

 

(f)                                  “Effective Date” means June 22, 2004.

 

(g)                               “Employee” means an individual whose wages are
subject to the withholding of federal income tax under Section 3401 of the Code.

 

(h)                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time, or any successor statute.

 

(i)                                   “Fair Market Value” of a Share as of a
specified date means the average of the highest and lowest market prices of a
Share as quoted on the bulletin board on such date, or, if no trading of Common
Stock is reported for that day, the next preceding day on which trading was
reported. In the event the Common Stock is not then quoted on the bulletin
board, the Fair Market Value of a Share shall be determined by reference to the
principal market or exchange on which the Shares are then traded.

 

--------------------------------------------------------------------------------


 

(j)                                   “Non-Employee Director” means an
individual who (i) is now or hereafter becomes a member of the Board, and (ii)
is not an Employee of the Company or of any Subsidiary or Affiliate on the date
of the grant of the NQSO.

 

(k)                                “NQSO” means a stock option that is not
qualified under Section 422 of the Code.

 

(l)                                   “Officer” means an individual elected or
appointed by the Board or by the board of directors of a Subsidiary, or chosen
in such other manner as may be prescribed by the bylaws of the Company or a
Subsidiary, as the case may be, to serve as such.

 

(m)                             “Participant” means a Non-Employee Director who
is granted an NQSO under the Plan.

 

(n)                               “Plan” means this 2004 Non-Employee Directors’
Stock Option Plan.

 

(o)                               “Rule 16b-3” means Rule 16b-3 promulgated by
the Securities and Exchange Commission under the Exchange Act, or any successor
or replacement rule adopted by the Securities and Exchange Commission.

 

(p)                               “Share” means one share of Common Stock,
adjusted in accordance with Section 9(b), if applicable.

 

(q)                               “Stock Option Agreement” means the written
agreement between the Company and the Participant that contains the terms and
conditions pertaining to the NQSO.

 

(r)                                  “Subsidiary” means any corporation or
entity of which the Company, directly or indirectly, is the beneficial owner of
fifty percent (50%) or more of the total voting power of all classes of its
stock having voting power, unless the Board shall determine that any such
corporation or entity shall be excluded hereunder from the definition of the
term Subsidiary.

 

3.                                    PURPOSE.

 

The purpose of the Plan is to enable the Company to provide incentives, which
are linked directly to increases in stockholder value, to Non-Employee Directors
so that they will be encouraged to serve on the Board and exert their best
efforts on behalf of the Company.

 

2

--------------------------------------------------------------------------------


 

4.                                    ADMINISTRATION.

 

(a)                                Board of Directors.

 

The Plan shall be administered by the Board of Directors, which shall have the
authority to administer the Plan in its sole and absolute discretion to grant
NQSOs, and to determine the number of Shares subject to NQSOs and the price at
which each Share covered by an NQSO may be purchased pursuant to the Plan, all
as set forth in Section 8. To this end, the Board of Directors is authorized to
construe and interpret the Plan and to make all other determinations necessary
or advisable for the administration of the Plan. Subject to the foregoing, any
determination, decision or action of the Board of Directors in connection with
the construction, interpretation, administration or application of the Plan
shall be final, conclusive and binding upon all Participants and any person
validly claiming under or through a Participant.

 

(b)                               Liability of Board Members.

 

No member of the Board will be liable for any action or determination made in
good faith by the Board with respect to the Plan or any grant or exercise of an
NQSO thereunder.

 

(c)                                NQSO Accounts.

 

The Company shall maintain a journal in which a separate account for each
Participant shall be established. Whenever NQSOs are granted to or exercised by
a Participant, the Participant’s account shall be appropriately credited or
debited. Appropriate adjustment shall also be made in the journal with respect
to each account in the event of an adjustment pursuant to Section 9(b).

 

5.                                    EFFECTIVE DATE OF THE PLAN; TERM; PLAN
YEAR.

 

(a)                                Effective Date of the Plan.

 

The Plan was adopted by the Board and became effective on June 22, 2004.

 

(b)                               Term of the Plan.

 

No NQSO shall be granted pursuant to the Plan on or after June 22, 2014, but
NQSOs theretofore granted may extend beyond that date.

 

(c)                                Plan Year.

 

The initial Plan Year begins June 22, 2004 and ends on the date of the 2005
annual meeting of stockholders.  Subsequent Plan Years begin on the date of the
annual meeting of stockholders of each year and end on the day prior to the
meeting of the following year.

 

3

--------------------------------------------------------------------------------


 

6.                                      SHARES SUBJECT TO THE PLAN.

 

The maximum aggregate number of Shares which may be subject to NQSOs granted to
Non-Employee Directors under the Plan shall be five hundred thousand (500,000).
The limitation on the number of Shares which may be subject to NQSOs under the
Plan shall be subject to adjustment as provided in Section 9(b).

 

If any NQSO granted under the Plan expires, or is terminated for any reason
without having been exercised in full, the Shares allocable to the unexercised
portion of such NQSO shall again become available for grant pursuant to the
Plan. At all times during the term of the Plan, the Company shall reserve and
keep available for issuance such number of shares as the Company is obligated to
issue upon the exercise of all then outstanding NQSOs.

 

7.                                    SOURCE OF SHARES ISSUED UNDER THE PLAN.

 

Common Stock issued under the Plan shall be authorized and unissued Shares. No
fractional Shares shall be issued under the Plan.

 

8.                                    NON-QUALIFIED STOCK OPTIONS.

 

(a)                                Grant of NQSOs.

 

On the beginning date of each Plan Year, NQSOs to purchase 10,000 Shares shall
be granted automatically to each Non-Employee Director. With respect to any
Non-Employee Director who first becomes a member of the Board after the
beginning date of a Plan Year, NQSOs to purchase 10,000 Shares shall be granted
automatically on the next succeeding business day following his or her election
to the Board.

 

(b)                               The Exercise Price.

 

The exercise price of a Share shall be the Fair Market Value of such Share on
the first day of the Plan Year for which the options are granted (or the next
business day if such date falls on a weekend or holiday), or if granted on
another day then the date of such grant.

 

(c)                                Terms and Conditions.

 

All NQSOs granted pursuant to the Plan shall be evidenced by a Stock Option
Agreement (which need not be the same for each Participant or NQSO), approved by
the Board, which shall be subject to the following express terms and conditions
and to the other terms and conditions specified in this Section 8, and to such
other terms and conditions as shall be determined by the Board in its sole and
absolute discretion which are not inconsistent with the terms of the Plan:

 

(i)                                 all NQSOs granted to a Participant shall
vest and become first exercisable immediately upon grant;

 

4

--------------------------------------------------------------------------------


 

(ii)                              the failure of an NQSO to vest for any reason
whatsoever shall cause the NQSO to expire and be of no further force or effect;

 

(iii)                           unless terminated earlier pursuant to this Plan,
the term of each NQSO shall be five (5) years from the date of grant;

 

(iv)                          NQSOs shall not be transferable by the Participant
otherwise than by will or by the laws of descent and distribution, and shall be
exercisable during the lifetime of the Participant only by him or her, or by his
or her guardian or legal representative;

 

(v)                             no NQSO or interest therein may be transferred,
assigned, pledged or hypothecated by the Participant during his or her lifetime
whether by operation of law or otherwise, or be made subject to execution,
attachment or similar process; and

 

(vi)                          payment for the Shares to be received upon
exercise of an NQSO may be made in cash, in Shares (determined with reference to
their Fair Market Value on the date of exercise) or any combination thereof.

 

(d)                               Additional Means of Payment.

 

Any Stock Option Agreement may, in the sole and absolute discretion of the
Board, permit payment by any other form of legal consideration consistent with
applicable law and any rules and regulations relating thereto, including, but
not limited to, the execution and delivery of a full recourse promissory note
(bearing interest at a rate not less than the prime rate announced as then being
in effect by the Company’s principal lender and whose maturity date shall not
exceed beyond ten (10) years) by the Participant to the Company.

 

(e)                                Exercise.

 

The holder of an NQSO may exercise the same by filing with the Corporate
Secretary of the Company a written election, in such form as the Board may
determine, specifying the number of Shares with respect to which such NQSO is
being exercised. Such notice shall be accompanied by payment in full of the
exercise price for such Shares. Notwithstanding the foregoing, the Board may
specify a reasonable minimum number of Shares that may be purchased on any
exercise of an option, provided that such minimum number will not prevent the
holder from exercising the option with respect to the full number of Shares as
to which the option is then exercisable.

 

(f)                                    Termination of NQSOs.

 

NQSOs granted under the Plan shall be subject to the following events of
termination:

 

5

--------------------------------------------------------------------------------


 

(i)                                     in the event a Participant is removed
from the Board for cause (as contemplated by the Company’s bylaws), all
unexercised NQSOs held by such Participant on the date of such removal (whether
or not vested) will expire immediately;

 

(ii)                                  in the event a Participant is no longer a
member of the Board, other than by reason of removal for cause, all NQSOs which
have vested prior to such time shall expire twelve (12) months thereafter unless
by their terms they expire sooner; and

 

(iii)                               in the event a Participant becomes an
Officer or Employee of the Company or a Subsidiary (whether or not such
Participant remains a member of the Board) all NQSOs which have vested prior to
such time shall expire twelve (12) months thereafter unless by their terms they
expire sooner.

 

9.                                    RECAPITALIZATION.

 

(a)                                Corporate Flexibility.

 

The existence of the Plan and the NQSOs granted hereunder shall not affect or
restrict in any way the right or power of the Board or the stockholders of the
Company, in their sole and absolute discretion, to make, authorize or consummate
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, common stock, preferred or prior
preference stocks ahead of or affecting the Company’s capital stock or the
rights thereof, the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other grant of
rights, issuance of securities, transaction, corporate act or proceeding,
notwithstanding the fact that any such activity, proceedings, action,
transaction or other event may have, or be expected to have, an impact (whether
positive or negative) on the value of any NQSO.

 

(b)                               Adjustments Upon Changes in Capitalization.

 

Except as otherwise provided in Section 10 below and subject to any required
action by the stockholders of the Company, in the event of any change in
capitalization affecting the Common Stock of the Company, such as a stock
dividend, stock split or recapitalization, the Board shall make proportionate
adjustments with respect to:

 

(i)                                 the aggregate number of Shares available for
issuance under the Plan;

 

(ii)                              the number of Shares subject to each grant
under the Plan;

 

(iii)                           the number and exercise price of Shares subject
to outstanding NQSOs; and

 

(iv)                          such other matters as shall be appropriate in
light of the circumstances; provided, however, that the number of Shares subject
to any NQSO shall always be a whole

 

6

--------------------------------------------------------------------------------


 

number and that no such adjustment shall be made if the adjustment would cause
the Plan to fail to comply with the “formula award” exception, as set forth in
Rule 16b-3(c)(2)(ii) of the Exchange Act, for grants of NQSOs to Non-Employee
Directors.

 

10.                             CHANGE OF CONTROL.

 

In the event of a Change of Control (as defined below), all options not vested
on or prior to the effective time of any such Change of Control shall
immediately vest as of such effective time. The Board in its discretion may make
provisions for the assumption of outstanding options, or the substitution for
outstanding options of new incentive awards covering the stock of a successor
corporation or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices so as to prevent dilution or
enlargement of rights; provided, however, that no such adjustment shall be made
if the adjustment would cause the Plan to fail to comply with the “formula
award” exception, as set forth in Rule 16b-3(c)(2)(ii) of the Exchange Act, for
grants of NQSOs to Non-Employee Directors.

 

A “Change of Control” will be deemed to occur on the date any of the following
events occur:

 

(a)                                any person or persons acting together which
would constitute a “group” for the purpose of Section 13(d) of the Exchange Act
(other than the Company, any Subsidiary and any entity beneficiary owned by any
of the foregoing), beneficially owns (as defined in Rule 13d-3 under the
Exchange Act) without Board approval, directly or indirectly, at least 30% of
the total voting power of the Company entitled to vote generally in the election
of the Board;

 

(b)                               either (i) the Current Directors (as herein
defined) cease for any reason to constitute at least a majority of the members
of the Board (for these purposes, a Current Director means any member of the
Board as of June 22, 2004, and any successor of a Current Director, and any
additional director filling a vacancy created by an expansion of the size of the
Board, whose election, or nomination for election by the Company’s shareholders,
was approved by at least a majority of the Current Directors then on the Board),
or (ii) at any meeting of the stockholders of the Company called for the purpose
of electing directors, a majority of the persons nominated by the Board for
election as directors fail to be elected;

 

(c)                                the stockholders of the Company approve (i) a
plan of complete liquidation of the Company, or (ii) an agreement providing for
the merger or consolidation of the Company (A) in which the Company is not the
continuing or surviving corporation (other than consolidation or merger with a
wholly-owned subsidiary of the Company in which all Shares outstanding
immediately prior to the effectiveness thereof are changed into or exchanged for
the same consideration), or (B) pursuant to which the Shares are converted into
cash, securities or other property, except a consolidation or merger of the
Company in which the holders of the Shares immediately prior to the
consolidation or merger have, directly or indirectly, at least a majority of the
common stock of the continuing or surviving corporation immediately after such
consolidation or merger, or in which the Board immediately prior to the merger
or consolidation

 

7

--------------------------------------------------------------------------------


 

would, immediately after the merger or consolidation, constitute a majority of
the board of directors of the continuing or surviving corporation; or

 

(d)                               the stockholders of the Company approve an
agreement (or agreements) providing for the sale or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company.

 

11.                             SECURITIES LAW REQUIREMENTS.

 

No Shares shall be issued under the Plan unless and until: (i) the Company and
the Participant have taken all actions required to register the Shares under the
Securities Act of 1933, as amended, or perfect an exemption from the
registration requirements thereof; (ii) any applicable requirement of Nasdaq or
any stock exchange on which the Common Stock is listed has been satisfied; and
(iii) any other applicable provisions of state or federal law have been
satisfied. The Company shall be under no obligation to register the Shares under
the Securities Act of 1933, as amended, or to effect compliance with the
registration or qualification requirements of any state securities laws.

 

12.                             AMENDMENT AND TERMINATION.

 

(a)                                Modifications to the Plan.

 

The Board may, insofar as permitted by law, from time to time, with respect to
any Shares at the time not subject to NQSOs, suspend or terminate the Plan or,
subject to Sections 8(a) through 8(c), revise or amend the Plan in any respect
whatsoever. However, unless the Board specifically otherwise provides, any
revision or amendment that would cause the Plan to fail to comply with Rule
l6b-3 or any other requirement of applicable law or regulation if such amendment
were not approved by the stockholders of the Company, shall not be effective
unless and until such approval is obtained.

 

(b)                               Rights of Participant.

 

No amendment, suspension or termination of the Plan that would adversely affect
the right of any Participant with respect to an NQSO previously granted under
the Plan will be effective without the written consent of the affected
Participant.

 

8

--------------------------------------------------------------------------------


 

13.                               MlSCELLANEOUS.

 

(a)                                  Stockholders’ Rights.

 

Neither a Participant, nor a beneficiary, nor other person claiming under or
through such Participant shall acquire any rights as a stockholder of the
Company by virtue of such Participant having been granted an NQSO under the
Plan. No Participant and no beneficiary or other person claiming under or
through such Participant will have any right, title or interest in or to any
Shares allocated or reserved under the Plan or subject to any NQSO except as to
Shares, if any, that have been issued or transferred to such Participant. No
adjustment shall be made for cash dividends for which the record date is prior
to the date of exercise.

 

(b)                               Other Compensation Arrangements.

 

Nothing contained in the Plan shall prevent the Board from adopting other
compensation arrangements, subject to stockholder approval if such approval is
required. Such other arrangements may be either generally applicable or
applicable only in specific cases.

 

(c)                                Treatment of Proceeds.

 

Proceeds realized from the exercise of NQSOs under the Plan shall constitute
general funds of the Company.

 

(d)                               Costs of the Plan.

 

The costs and expenses of administering the Plan shall be borne by the Company.

 

(e)                                No Right to Continue as Director.

 

Nothing contained in the Plan or in any instrument executed pursuant to the Plan
will confer upon any Participant any right to continue as a member of the Board
or affect the right of the Company, the Board or the stockholders of the Company
to terminate the directorship of any Participant at any time with or without
cause.

 

(f)                                  Severability.

 

The provisions of the Plan shall be deemed severable and the validity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

(g)                               Binding Effect of Plan.

 

The Plan shall inure to the benefit of the Company, its successors and assigns.

 

9

--------------------------------------------------------------------------------


 

(h)                               No Waiver of Breach.

 

No waiver by any party hereto at any time of any breach by another party hereto
of, or compliance with, any condition or provision of the Plan to be performed
by such other party shall be deemed a waiver of the same, any similar or any
dissimilar provisions of conditions at the same or at any prior or subsequent
time.

 

(i)                                   Governing Law.

 

The Plan and all actions taken thereunder shall be enforced, governed and
construed by and interpreted under the laws of the State of Delaware applicable
to contracts made and to be performed wholly within such State without giving
effect to the principles of conflict of laws thereof.

 

(j)                                   Headings.

 

The headings contained in the Plan are for reference purposes only and shall not
affect in any way the meaning or interpretation of the Plan.

 

14.                               EXECUTION.

 

To record the adoption of the Plan to read as set forth herein, the Company has
caused the Plan to be signed by its President and attested by its Secretary as
of June 22, 2004.

 

 

 

WESTERN SIZZLIN CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ James C. Verney

 

 

James C. Verney, President

 

 

 

 

ATTEST:

 

 

 

 

 

/s/ Robyn B. Mabe

 

 

Robyn B. Mabe, Secretary

 

 

10

--------------------------------------------------------------------------------